Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks pages 8 and 9 and independent claims 1**, 6** and 11** amendments that were filed on 1st June 2022.
	The terminal disclaimer that was filed on 1st June 2022 has been approved by the Office already.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 


Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Babaei et al, US 2018/0270699 A1: a method of buffer status reporting comprising receiving, by a wireless device from a base station, configuration parameters of a plurality of logical channels comprising a first logical channel having a first logical channel priority, wherein the first logical channel is mapped to one or more transmission durations; triggering a buffer status report in response to: uplink data becoming available for the first logical channel in a first plurality of logical channels with uplink data; and the first logical channel priority being higher than one or more priorities of one or more selected logical channels in the first plurality of logical channels, wherein the one or more selected logical channels are selected in response to being mapped to the one or more transmission durations; and transmitting the buffer status report to the base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        2nd June 2022